Case 2:20-cv-02038-TLB Document111_ Filed 03/01/21 Page 1 of 5 PagelD #: 1188

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FORT SMITH DIVISION
LISA CRAIN; CATHEE CRAIN;
MARILLYN CRAIN BRODY; and
KRISTAN SNELL PLAINTIFFS
V. CASE NO. 2:20-CV-2038
SHIRLEY CRAIN; BRIAN POPE;
LEE JACKSON; and RAY FULMER,
as Representative of the Estate
of H.C. “Dude” Crain, Jr., Deceased DEFENDANTS
OPINION AND ORDER

Now before the Court is separate Defendant Brian Pope’s Motion to Quash
Subpoenas, and, in the Alternative, Motion for Protective Order (Doc. 79). Plaintiffs
issued subpoenas to American Express; Bank of America; The Bank of New York; Citi
Bank; First Security Bank; JP Morgan Chase; First Oklahoma Bank; Wells Fargo Bank;
Gammill, Boyd & Anderson, as Custodian of Records; Ken McCubbin and Lawrence,
Schluterman & Schwartz, LTD, as Custodian of Records; Phillip Richman; and Stephens,
Inc. See Doc. 75-1. These subpoenas seek “[a]ll documents and/or electronically stored
information from 1980 to present for accounts in which . .. Brian Pope . . . or any business
entities owned by [him has] any interest,” including documents for the “Brian Pope First
Amended Trust.” /d. The subpoenas also seek “all monthly/quarterly/yearly statements
for any such accounts” and all written or electronic communications between Mr. Pope
and his accountants or financial institutions. /d.

Mr. Pope contends that these subpoenas are overbroad because his financial

information prior to 1989 could not possibly be relevant to the claims and defenses in the

lawsuit. Mr. Pope’s mother, separate Defendant Shirley Crain, and his step-father, now-

 
Case 2:20-cv-02038-TLB Document111_ Filed 03/01/21 Page 2 of 5 PagelD #: 1189

deceased H.C. “Dude” Crain, were married in 1989, just after Dude finalized his divorce
with his former wife (Plaintiffs’ mother). Mr. Pope also argues that the subpoenas ask for
all documents and information related to him, his business entities, and his trust, when
only those transfers he received from his mother or step-father and communications
related to those transfers would be relevant. Finally, he contends that documents and
communications concerning his various business entities may include confidential
commercial information, which, if disclosed, “would place Mr. Pope at a significant
competitive disadvantage.” (Doc. 80, p. 7).

In response to the Motion, Plaintiffs’ first argument is that it is untimely. Second,
they argue that the account information requested in the subpoenas is relevant to the
lawsuit, but concede that the temporal scope of those documents should be limited to
1989 to the present. Third, they maintain that there is nothing confidential and proprietary
about the information sought in the subpoenas. The Court will consider these arguments
in turn.

|. TIMELINESS OF MOTION

Federal Rule of Civil Procedure 45(d)(2)(B) states that objections to a subpoena
for production of documents should “be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served.” Plaintiffs have failed to inform the
Court when these subpoenas were actually served. The return date on the subpoenas
was January 26, 2021. (Doc. 75-1). Mr. Pope’s Motion to Quash was electronically
served on January 21, 2021—five days before the return date on the subpoenas. The
Court concludes that Mr. Pope’s objections to the subpoenas were timely served under

Rule 45.
Case 2:20-cv-02038-TLB Document111_ Filed 03/01/21 Page 3 of 5 PagelD #: 1190

ll. RELEVANCE OF INFORMATION SOUGHT IN THE SUBPOENAS
A. Temporal Scope and Subject Matter

The subpoenas seek documents and information “from 1980 to the present,”
despite the fact that Plaintiffs admitted in their response that the financial discovery in this
case has been limited to 1989 to the present. See Doc. 84, p. 2. The Court finds that Mr.
Pope’s financial and business information prior to 1989 is not relevant to the claims and
defenses at issue in this lawsuit. A protective order will be entered to memorialize that
finding.

The Court also finds that a/! of Mr. Pope’s financial transactions and information
from 1989 to the present day cannot possibly be relevant to the instant lawsuit. Rather,
the relevant information appears to consist only of transfers of money or property (and
communications concerning those transfers) made by either Shirley or H.C. “Dude” Crain
to either Mr. Pope or the Brian Pope First Amended Trust. The request for documents
related to “any business entities owned by [Brian Pope]” or businesses in which he has
“any interest” is overbroad. The Court will enter a protective order memorializing all of
these findings.

B. Confidential Nature of the Documents Sought

“In general, a motion to quash or modify a subpoena duces tecum may only be
made by the party to whom the subpoena is directed except where the party seeking to
challenge the subpoena has a personal right or privilege with respect to the subject matter
requested in the subpoena.” Mayhall v. Berman & Rabin, P.A., 2013 WL 4496279, at *3
(E.D. Mo. Aug. 21, 2013) (citation and internal quotation marks omitted). Assuming

without deciding that Mr. Pope has standing to object to the production of his financial
Case 2:20-cv-02038-TLB Document111_ Filed 03/01/21 Page 4 of 5 PagelD #: 1191

information and communications by third-party banks and financial consultants, it appears
the information sought in these subpoenas is both relevant and not readily obtained from
any other source. Moreover, Mr. Pope has failed to present a convincing argument that
his financial information is subject to protection under Rule 45(d)(3)(B) as “a trade secret
or other confidential research, development, or commercial information.” Although he
posits that “the disclosure of such information would place [him] at a significant
competitive disadvantage,” he fails to consider the fact that the Court has entered a
protective order in this case. See Doc. 72. That protective order prohibits the public
disclosure of the information that is returned by the subpoenas. Mr. Pope offers no
plausible reason why he would suffer economic harm if his information were disclosed
pursuant to the terms of the protective order.
ill. CONCLUSION

IT IS THEREFORE ORDERED that Separate Defendant Brian Pope’s Motion to
Quash Subpoenas, and, in the Alternative, Motion for Protective Order (Doc. 79) is
GRANTED IN PART AND DENIED IN PART. The Court declines to quash the
subpoenas (Doc. 75-1) and instead enters the following protective order:

(1) IT IS ORDERED that documents responsive to the subpoenas are to be
marked by Plaintiffs’ counsel with the designation “attorneys’ eyes only” (“AEO”) as they
are received. These documents may not be shared with any person who is. not an

attorney of record in this case.

(2) Immediately after the documents are received and so marked, Plaintiffs’

counsel must provide a complete copy to counsel for Mr. Pope.
Case 2:20-cv-02038-TLB Document111_ Filed 03/01/21 Page 5 of 5 PagelD #: 1192

(3) To the extent Plaintiffs’ counsel identify any document in the production that
contains financial transactions or communications they believe are relevant to the claims
and defenses in this case, they must confer with counsel for Mr. Pope and come to an
agreement regarding the removal of the document’s AEO designation.' The Court finds
that transactions and financial information dating from 1989 to the present are potentially
relevant, and transfers of money or property.(and communications concerning those
transfers) made by either Shirley or H.C. “Dude” Crain to either Mr. Pope or the Brian
Pope First Amended Trust are also potentially relevant. If counsel are unable to agree
‘on the removal of an AEO designation after conferring in good faith, they may email the
Court for guidance and provide the disputed document or documents for in camera
review. st

-
IT IS SO ORDERED on this | day of M

YL. BROOKS
ITED STATES DISTRICT JUDGE

 
  

 

 

1 Although the documents would continue to be subject to the terms of the original
protective order.

 
